Plaintiff in error, Calvin Hancock, was tried and convicted in the district court of Caddo county upon an information charging that on April 9, 1934, he committed the crime of second-degree burglary, and in accordance with the verdict of the jury he was on September 24, 1934, by the judgment of the court sentenced to imprisonment for a term of two years. An appeal was duly filed in this court on March 25, 1935. On July 18, 1935, he filed his motion to dismiss the appeal, which, omitting title, is as follows:
"Now comes the plaintiff in error by his attorneys, Morris 
Wilhite, and moves the court to dismiss the appeal in the above entitled cause for the following reasons, to wit:
"That the plaintiff in error has abandoned said appeal, has surrendered himself to the authorities at the state reformatory at Granite, Okla., and is now serving his sentence."
An appeal may be taken to this court by a defendant as a matter of constitutional right from any judgment rendered against him in a court of record. It is a privilege *Page 331 
granted by the law to persons convicted of crime which they may exercise at their option.
When an appeal has been taken, unless good cause is shown to the contrary, this court has uniformly permitted the plaintiff in error to dismiss his appeal at his election. Huber v. State,13 Okla. Crim. 209, 163 P. 329.
In the case at bar, there is no reason made to appear why the dismissal should not be ordered in compliance with the motion of the plaintiff in error.
It is therefore adjudged and ordered that the appeal be dismissed and the cause remanded to the district court of Caddo county. The clerk of said court is directed to spread the mandate and to issue forthwith to the sheriff of said county commitment in accordance with the judgment of said court pronounced and entered on the verdict of the jury.
EDWARDS, J., concurs. DAVENPORT, P. J., absent.